UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6188



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

RICHARD M. HIRSCHFELD,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-90-142, CA-95-1089-2)


Submitted:   November 12, 1996            Decided:   January 9, 1997


Before WIDENER, HALL, and NIEMEYER, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Richard M. Hirschfeld, Appellant Pro Se. Helen F. Fahey, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Richard Hirschfeld appeals the district court's orders (i) de-

nying his motion to recuse the United States Attorney's office in

the Eastern District of Virginia and his motion filed under 28

U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death
Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214; and (ii)

denying his motion to recuse the district court judge.*       We have

reviewed the record and the district court's opinions and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. United States v. Hirschfeld, Nos. CR-90-142; CA-95-
1089-2 (E.D. Va. Dec. 28, 1995; Jan. 22, 1996).        We deny Appel-

lant's motion for general relief, deny Appellee's motion to supple-

ment the record, and dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             AFFIRMED




    *
      We have jurisdiction over the denial of the motion to recuse
because Appellant timely raised the claim in his informal brief.
See Smith v. Barry, 502 U.S. 244, 248-49 (1992).

                                   2